991 F.2d 789
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.GANOT CORPORATION, Plaintiff-Appellant,v.HOSPITAL CORPORATION OF AMERICA;  HCA Health Services ofVirginia;  Roanoke Valley Psychiatric Center,Defendants-Appellees.
No. 92-1010.
United States Court of Appeals,Fourth Circuit.
Argued:  February 3, 1993Decided:  April 26, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-87-115-R)
John Saul Edwards, MARTIN, HOPKINS, LEMON & EDWARDS, P.C., Roanoke, Virginia, for Appellant.
Daniel Simpson Brown, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia, for Appellees.
Frank K. Friedman, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Ganot Corporation appeals an order of the district court granting summary judgment for appellees Hospital Corporation of America (HCA), et al., in a dispute over the amount of rent owed by HCA to Ganot under a sublease.  Our review of the briefs and consideration of the arguments of the parties have revealed that this appeal is without merit.  Accordingly, we affirm the judgment of the district court for the reasons stated by that court in its memorandum opinion.  Ganot Corporation v. Hospital Corporation of America, No. 87-0115-R (W.D. Va.  Dec. 9, 1991).

AFFIRMED